THE COURT.
Tbis is one of a number of criminal eases which we find before us at tbis term of court, where defendant’s counsel in the court below have seen fit to take an appeal and cause tbe transcript on appeal to be prepared and certified to tbis court at tbe expense of tbe county upon affidavit that tbe defendant was unable to pay for tbe same, and thereafter have abandoned all further steps in tbe appeal, and have entered no appearance nor filed any brief in tbis court. Such appeal, when no grounds known to counsel exist for a reversal of tbe judgment, is a useless expense to tbe county, and can *267benefit no one except such officials as may profit by the fees and expenses of transcribing and certifying to the transcript, and merits the strong disapproval whieh we place upon it.
This being a criminal case, we may not dismiss the appeal, and we have examined, as best we may, the record before us, to see if error exists. We find no reversible error in the record, and, as the evidence seems to sustain the verdict, the judgment of the district court is affirmed.